Citation Nr: 0723607	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  06-08 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left wrist 
disorder, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant








INTRODUCTION

The veteran served on active duty from December 1942 to April 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that denied the above claim.

In May 2007, a hearing was held before the undersigned 
Veterans Law Judge.  See 38 U.S.C.A. § 7107(c).  This case 
has been advanced on the Board's docket due to the advanced 
age of the appellant.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  In decision dated in August 1996, the RO denied service 
connection for a left wrist disorder.  The veteran was 
notified of this decision and of his appellate rights.  He 
did not appeal.  

2.  The evidence received since the August 1996 decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and which raises a reasonable 
possibility of substantiating the claim.

3.  The veteran's left wrist disorder is related to an in-
service injury.  


CONCLUSIONS OF LAW

1.  The August 1996 RO decision that denied service 
connection for a left wrist disorder is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1103 (2006).  




2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a left 
wrist disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).  

3.  The criteria for service connection for a left wrist 
disorder have been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159 (2006).  As the issue of service connection has been 
resolved in the veteran's favor, analysis of whether VA has 
satisfied the duties to notify and assist is not in order.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)).  

The veteran filed a claim for entitlement to service 
connection for a left wrist disorder in July 1992.  In a 
November 1992 rating decision, the RO denied the claim.  The 
basis for that denial was that the service records were 
negative for evidence of a left wrist fracture.  The veteran 
did appeal the RO decision, and the decision became final.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1103.  

The RO again denied entitlement to service connection for a 
left wrist disorder in August 1996.  The basis for that 
denial was that there was no evidence of record showing that 
the veteran had a current left wrist disorder.  The veteran 
did appeal the RO decision, and the decision became final.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1103.  

In June 2005, the veteran sought to reopen his claim.  
Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).   The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant, of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2006).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Using the guidelines noted above, the Board finds that new 
and material evidence has been presented to reopen the 
veteran's claim for service connection for a left wrist 
disorder.  The veteran provided a written statement dated in 
August 1996 from J.T.C., who stated that he witnessed the 
veteran fall down a ladder and injure his wrist in January 
1944, and thereafter noticed a swelling of the veteran's 
wrist.  

The veteran also submitted a report from Marco P. Dirks, 
M.D., dated in April 2005.  The report shows that the veteran 
told Dr. Dirks that he injured his left wrist in 1944 when he 
slipped on a metal stairway.  Dr. Dirks diagnosed left wrist 
scaphoid fracture with secondary avascular necrosis and 
osteoarthritic changes consistent with scaphoid nonunion 
advance collapse.  In a December 2005 statement, Dr. Dirks 
stated that from the history provided to him by the veteran 
(i.e., of a left wrist injury during service, see April 2005 
statement), he felt that the left wrist scaphoid fracture 
with secondary avascular necrosis and osteoarthritic changes 
consistent with scaphoid nonunion advance collapse was 
related to his initial injury in 1944.  

The foregoing evidence must be taken as credible, and 
furthermore, the Board is precluded from weighing the 
evidence when deciding whether to reopen a claim based upon 
submission of new and material evidence.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The statements from J.T.C. and Dr. Dirks are new evidence 
since they were not of record when the final decisions were 
rendered.  Both statements are also material evidence.  The 
statement from J.T.C. is material because it is evidence that 
the veteran injured his wrist during service.  The statement 
from Dr. Dirks is material because it is evidence that goes 
to the basis for the final disallowance of the claim for 
entitlement to service connection; that the veteran has a 
left wrist disorder related to service.  Therefore, the 
veteran's claim for service connection for a left wrist 
disorder is reopened.  Having reopened the veteran's claim, 
the Board now turns to the issue of service connection.

The Board finds both the veteran's statements and the 
statement from J.T.C. as to the occurrence of a left wrist 
injury during service to be credible.  Further, Dr. Dirks has 
provided a medical opinion that the veteran's left wrist 
scaphoid fracture with secondary avascular necrosis and 
osteoarthritic changes consistent with scaphoid nonunion 
advance collapse was related to his initial injury in 1944.  
There is no competent medical evidence of record refuting the 
opinion from Dr. Dirks.  The Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Accordingly, service connection for 
a left wrist disorder is warranted.  


ORDER

Entitlement to service connection for a left wrist disorder 
is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


